Citation Nr: 0701640	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  97-21 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether rating decisions denying service connection for 
PTSD, entered in June 1983, February 1986 and January 1991, 
involved clear and unmistakable error (CUE).

3.  Entitlement to service connection for alcohol abuse as 
secondary to PTSD.

4.  Entitlement to service connection for drug abuse as 
secondary to PTSD.

5.  Entitlement to service connection for a personality 
disorder secondary to PTSD.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
October 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  In September 2003, the Board denied entitlement to 
service connection for PTSD; determined that the June 1983, 
February 1986 and January 1991 RO rating decisions did not 
contain clear and unmistakable error (CUE); and, denied 
entitlement to service connection for alcohol abuse, drug 
abuse, and a personality disorder.  The veteran filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).  By Order dated in February 2005, 
the Court vacated the Board's September 2003 decision and 
remanded the case to the Board for further development.  In 
July 2005, the Board remanded the matter for further 
development.

In the September 2003 Board decision, the Board discussed in 
detail the issues properly before it, which included relevant 
procedural history.  As such decision has been vacated, and 
in light of the fact that neither the veteran nor his 
representative have noted any objections to any 
jurisdictional issues, the Board will simply restate such 
discussion.  

Under 38 U.S.C.A. § 7105(a) (West 2002), an appeal to the 
Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case (SOC) is furnished to the veteran.  In essence, the 
following sequence is required:  There must be a decision by 
the RO, the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis for the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (2006).

In October 1995, entitlement to a pension was granted.  
Accordingly, this issue is not before the Board.  

In August 1998, the Board initially determined that the 
veteran's substantive appeal of August 1995 was inadequate.  
This determination was appealed to the Court.  In November 
1998, the General Counsel for the Department of Veterans 
Affairs (General Counsel) and the veteran's attorney filed a 
joint motion to vacate the Board's decision and to remand 
this matter for development and readjudication.  The Court 
granted the joint motion that month, vacating and remanding 
the case to the Board.  In August 1999, the Board remanded 
this case to the RO for further development in light of the 
joint motion.

Since August 1999, the veteran has raised a series of 
additional claims.  In an August 2002 rating determination, 
service connection for hypertension was denied.  The veteran 
was notified of this determination that month.  A timely 
notice of disagreement to this determination has never been 
received from either the veteran or his attorney.  
Accordingly, this issue is not before the Board.  

The veteran's attorney has submitted written argument 
regarding the timeliness of the substantive appeal received 
in August 1995.  Under the law, the Board must review all 
issues that originally raised from a liberal reading of the 
veteran's substantive appeal.  EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991).  Further, as has been noted by the 
Court, the statute, 38 U.S.C.A. § 7105, does not impose 
pleading requirements.  Tomlin v. Brown, 5 Vet. App. 355, 357 
(1993).  

The Board finds that the veteran did file a timely 
substantive appeal to these claims.  As a result, the Board 
will fully address the claims of entitlement to service 
connection for PTSD and whether rating decisions denying 
service connection for PTSD entered in June 1983, February 
1986 and January 1991 involve any instance of clear and 
unmistakable error.  

The veteran's representative has continued to raise 
additional claims.  In a February 2002 rating determination, 
service connection for a right shoulder condition, diagnosed 
as a rotor cuff tear, remained denied because the evidence 
submitted was not new and material.  The veteran was notified 
of this determination that month.  Neither the veteran nor 
his representative filed a timely notice of disagreement to 
this determination.  Accordingly, this issue is also not 
before the Board at this time.  

The veteran also requested a hearing before the Board, 
causing additional delay in the adjudication of the veteran's 
case.  The veteran's attorney canceled this request for a 
hearing in April 2003.  In a March 2003 statement of the 
case, the RO addressed the issue of entitlement to service 
connection for drug abuse as secondary to PTSD and 
entitlement to service connection for a personality disorder 
secondary to PTSD.  The Board has accepted a March 2003 
substantive appeal to be a timely appeal to these additional 
claims.  Accordingly, these issues are before the Board at 
this time.  

In March 2003, entitlement to an earlier effective date for 
diabetes mellitus was granted effective May 8, 2001.  The 
veteran was notified of this determination that month.  He 
has not appealed this determination.  Accordingly, this issue 
is also not before the Board at this time.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Upon review of the claims 
folders, there is no indication that the veteran has received 
any VCAA notice pertaining to his claims of entitlement to 
service connection for PTSD, and entitlement to service 
connection for alcohol abuse, drug abuse, and personality 
disorder, all being claimed as secondary to PTSD.  Thus, 
proper notice, which notifies him of the evidence and 
information necessary to support his claims must be issued to 
the veteran.  Along with initial VCAA notice pertaining to 
his claims, VA is also instructed to provide proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  VA 
should inform the veteran that a disability rating will be 
assigned if service connection is granted and an effective 
date for the award of benefits will be assigned if an 
increase is awarded, and also include an explanation as to 
the type of evidence that is needed to establish an increased 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 486 (2006).

In the July 2005 Remand, the RO was instructed to forward the 
specific circumstances of the veteran's alleged stressors to 
the Department of the Navy in an attempt to verify whether 
any of the locations where the veteran was stationed were 
attacked.  In April 2006, the RO issued such request to the 
Marine Corps University Archives.  The Marine Corps 
University Archives responded in April 2006, stating that the 
Marine Corps Archives and Special Collections has access to 
the same records that are available on Virtual VA, and thus 
provided no further information.  A post-it note attached to 
the correspondence reflects that there was "nothing current 
on VACOLS."  The Board is unaware of the actions taken by 
the RO to comply with the Board's July 2005 instructions to 
attempt to verify the veteran's alleged stressors, thus a 
Remand is necessary to clarify any such actions.  The Court 
has determined that a remand by the Board confers upon a 
claimant, as a matter of law, the right to compliance with 
remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send an appropriate 
letter to the veteran to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.  This 
letter should advise the veteran of the 
evidence necessary to substantiate his 
claims of service connection, as well as 
what evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran 
should also be advised to submit all 
pertinent evidence in his possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating as it 
pertains to the service connection 
claims, and an effective date for the 
increased rating claims on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Upon receipt of additional evidence 
or statements from the veteran, if the RO 
deems it necessary, the RO should compile 
a list of the alleged stressors, make 
photocopies of specific lay submissions 
and the veteran's military records, and 
take all appropriate steps to verify 
these stressors.  That agency should be 
requested to provide any information 
which might corroborate the veteran's 
alleged stressors, including operational 
orders and other pertinent reports 
pertaining to the veteran's units.  

3.  The RO should detail the steps taken 
to comply with July 2005 Remand 
instructions numbers one and two 
pertaining to attempted verification of 
the veteran's claimed stressors, to 
include accessing any records on Virtual 
VA.  If any such efforts to comply with 
such development instructions are 
unsuccessful, documentation to that 
effect should be added to the claims 
folder.

4.  If, and only if, a claimed stressor 
has been verified, the veteran should 
then be scheduled for a psychiatric 
examination by a fee-basis board- 
certified psychiatrist.  (An appropriate 
physician may be contacted locally or in 
Iowa City).  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  All necessary 
tests and studies should be accomplished, 
and all clinical manifestations should be 
reported in detail.  The examiner should 
offer an opinion as to the likelihood 
that PTSD or other current psychiatric 
pathology is related to the verified 
stressor(s) or otherwise to the veteran's 
period of military service.  A detailed 
rationale for all opinions expressed 
should be furnished.

5.  Then, the RO should readjudicate the 
veteran's claims of entitlement to 
service connection for PTSD; service 
connection for alcohol abuse as secondary 
to PTSD; service connection for drug 
abuse as secondary to PTSD; service 
connection for a personality disorder 
secondary to PTSD; and whether rating 
decisions denying service connection for 
PTSD, entered in June 1983, February 1986 
and January 1991, involved CUE.  If any 
of the benefits sought on appeal remain 
denied, the veteran should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



